DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 06/29/2022. Claims 1 – 5, 9 – 13, 17 – 18, and 21 – 28 are pending for consideration. 

Response to Arguments
Applicant’s arguments presented in Arguments/Remarks dated 06/29/2022 (hereafter Remarks) have been considered but they are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 11, and 13 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Basavapatna et al. (US 2013/0097710) (hereafter Basavapatna), in view of Binder (US 2012/0166582) (hereafter Binder), and in view of Miskovic (US 11076051) (hereafter Miskovic).

Regarding claim 1 Basavapatna teaches: A computer-implemented method, comprising: receiving, at an endpoint device, access point location information for one or more access points; (Basavapatna, in Para, [0033] discloses “An access point coordinator 250 of a client security tool 230 can be used to monitor and collect data relating to a particular endpoint device’s interaction with one or more wireless access points (e.g., 232, 234). For instance, a wireless endpoint device (e.g., 210) can detect the availability of particular wireless access networks ( e.g., l40a-b) by receiving signals from corresponding wireless access points (e.g., 232, 234).”); 
[determining, at the endpoint device, an endpoint location of the endpoint device based on the access point location information and signal characteristics of wireless signals received by the endpoint device from at least one of the one or more access points] 
applying, at the endpoint device, one or more data communication policies for the data communication with the at least one of the one or more access points based on the endpoint location (Examiner note: communication policy is met by the handshake communication protocol) (Basavapatna, in Para, [0054] discloses “other identifier data, as well as data describing attributes of the wireless access point can be identified and included in data sent to the mobile security tool 510, such a geo-positional data corresponding to the location of the wireless access point, time of day the wireless access point was accessed, splash page data used by the wireless access point, sign-in or handshake protocol used by the wireless access point, encryption method used by the wireless access points, etc.”)
Basavapatna fails to explicitly teach:   receiving, at the endpoint device, a request for data communication from an application that executes on the endpoint device; 
Binder from the analogous technical field teaches: receiving, at the endpoint device, a request for data communication from an application that executes on the endpoint device (Examiner note: the cited limitation is met by the operations of Initiator-device and the PCIe card; the “Initiator” of Binder is a device managing the requests coming from any endpoints for data communication supported by the PCIe card) (Binder in Para. [0048] discloses “PCI Express (Peripheral Component Interconnect Express), officially abbreviated as PCIe, is a computer expansion card standard designed to replace the older PCI, PCI-X, and AGP bus standards”. Binder further in Para. [0048] discloses “A PCIe bus link supports full-duplex communication between any two endpoints, with no inherent limitation on concurrent access across multiple endpoints.” Binder in Para. [0050] discloses “An Initiator is a device that originates device service and task-management requests for processing by a target device and receives responses for the same requests from other target devices”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basavapatna, in view of the teaching of Binder which discloses requests management for data communications between endpoints in order to higher security of data communication in the network (Binder, [0048, 0050]).
Basavapatna, as modified by Binder, fails to explicitly teach: determining, at the endpoint device, an endpoint location of the endpoint device based on the access point location information and signal characteristics of wireless signals received by the endpoint device from at least one of the one or more access points;
and selectively permitting the data communication from the application that executes on the endpoint device, based on the endpoint location and the one or more data communication policies, wherein the data communication by the application is permitted when the endpoint location is a first location and is not permitted when the endpoint location is a second location different from the first location.
Miskovic from the analogous technical field teaches: determining, at the endpoint device, an endpoint location of the endpoint device based on the access point location information and signal characteristics of wireless signals received by the endpoint device from at least one of the one or more access points;
Miskovic, in col.15, ll.14-18 discloses “all thousand endpoint devices might use the same starting time point (e.g., noon) from which they each calculate their respective update timings. This would result in all the endpoints attempting to provide location updates at the same time (e.g., at noon every day).” Miskovic, in col.16, ll.43-46 discloses “the VoIP server can access a lookup table, or similar data structure, that links each IP address with the endpoint devices that use the IP address.”);
and selectively permitting the data communication from the application that executes on the endpoint device (Examiner note: selectively permitting communication is met by the routing decision for inbound/outbound connections) (Miskovic, in col.7, ll.14-20 discloses “the VoIP server is configured to geographic location information to make routing decisions for both inbound and outbound calls. For instance, a media server can be selected for both inbound and outbound calls. This can include the selection of a data center that is close to the geographic location of the corresponding VoIP endpoint device” Miskovic, in col.3, ll.33-36 discloses “The VoIP server can access the location database to retrieve the entry that specifies that the particular endpoint device is located at the geographic location provided by the application running on the endpoint device”),
based on the endpoint location and the one or more data communication policies, wherein the data communication by the application is permitted when the endpoint location is a first location and is not permitted when the endpoint location is a second location different from the first location (Examiner note: permitting/non-permitting location-dependent actions are met by the signal routing dependent on first/second locations) (Miskovic, in col.11, ll.31-34 discloses “The VoIP server can then determine whether there are any selectable routing options that would be based upon geographic location of a call peer that is also a VoIP endpoint device, per block 304” Miskovic, in col.16, ll.47-57 discloses “The VoIP server can then request location data from one or more of the identified endpoint devices, per block 616. In this manner, the VoIP server can proactively request additional location information to help resolve a potential location uncertainty. This can be particularly useful for situations where the endpoints that use an IP address are not located in the same geographic area. In particular, by requesting location information from the other endpoints, the VoIP server can prevent a situation where the location for an IP address is continually changing between locations based upon the most recent endpoint device to provide location information”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basavapatna, as modified by Binder, in view of the teaching of Miskovic which discloses communication routing dependent on endpoint location permission or re-routing connections in order to improve a communication control over endpoint devices (Miskovic, [col.3, ll.33-36, col.7, ll.14-20, col.11, ll.31-34, col.16, ll.47-57]).

Regarding claim 2 Basavapatna as modified by Binder and Miskovic further teaches: The computer-implemented method of claim 1, further comprising providing, by the endpoint device, the endpoint location to the one or more access points (Examiner note: providing the endpoint location to an access point is met by the identification procedure of the mobile security tool 205 comprising data communication, including location, through the access points) (Basavapatna, in Para, [0040] discloses “an endpoint device 210 can detect a first wireless access point 232 and send data to the mobile security tool 205 identifying the wireless access point 232, such as a detected SSID or other identifier for the wireless access point 232, as well as, in some cases, geo-positional data corresponding to the geographic location of the wireless access point 232 and/or endpoint device 210.” Basavapatna, in Para, [0046] discloses “Among the reporting and feedback data that an endpoint device can gather and communicate to access point risk manager 265, endpoint device 402 can communicate an identity of the wireless access point 310 (e.g., SSID or other identifier)”).


Regarding claim 3 Basavapatna as modified by Binder and Miskovic further teaches: The computer-implemented method of claim 1, wherein the access point location information includes a latitude and longitude for respective ones of the one or more access points (Examiner note: latitude and longitude are met by the geo-positional data) (Basavapatna, in Para, [0054] discloses “other identifier data, as well as data describing attributes of the wireless access point can be identified and included in data sent to the mobile security tool 510, such a geo-positional data corresponding to the location of the wireless access point”).

Regarding claim 5 Basavapatna as modified by Binder and Miskovic further teaches: The computer-implemented method of claim 1, wherein determining the endpoint location includes determining a radio frequency fingerprint for the wireless signals received by the endpoint device (Examiner note: determination of the radio frequency fingerprint is met by the standard radio signal processing of the relevant radio unit) (Basavapatna, in Para, [0018] discloses “Wireless access points can include one or more devices adapted to communicate wirelessly, over radio signals, with one or more endpoint devices and connect an endpoint device to a wired network connection, router, or other network element or network”).

Regarding claim 9, claim 9 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 depended on claim 9 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 depended on claim 9 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 13, claim 13 depended on claim 9 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 17, claim 17 discloses a medium that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 depended on claim 17 discloses a medium that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 21 Basavapatna, as modified by Binder, fails to explicitly teach: The computer-implemented method of claim 1, wherein selectively permitting data communication from the application further comprises selectively permitting the data communication from the application based on a time of the data communication.
Miskovic from the analogous technical field teaches: The computer-implemented method of claim 1, wherein selectively permitting data communication from the application further comprises selectively permitting the data communication from the application based on a time of the data communication (Examiner note: selectively permitting communication is met by the routing decision for inbound/outbound connections) (Miskovic, in col.7, ll.14-20 discloses “the VoIP server is configured to geographic location information to make routing decisions for both inbound and outbound calls. For instance, a media server can be selected for both inbound and outbound calls. This can include the selection of a data center that is close to the geographic location of the corresponding VoIP endpoint device” Miskovic, in col.3, ll.33-36 discloses “The VoIP server can access the location database to retrieve the entry that specifies that the particular endpoint device is located at the geographic location provided by the application running on the endpoint device”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basavapatna, as modified by Binder, in view of the teaching of Miskovic which discloses selectively permitted communication, i.e. routing dependent, on endpoint location permission or re-routing connections in order to improve a communication control over endpoint devices (Miskovic, [col.3, ll.33-36, col.7, ll.14-20]).

Regarding claim 22 Basavapatna, as modified by Binder, fails to explicitly teach: The computer-implemented method of claim 21, wherein the endpoint location is in an office, the time of data communication is during working hours, and selectively permitting the data communication comprises allowing only corporate applications to perform the data communication.
Miskovic from the analogous technical field teaches: The computer-implemented method of claim 21, wherein the endpoint location is in an office, the time of data communication is during working hours (Miskovic, in col.3, ll.33-36 discloses “the data analytics server can be configured to calculate and provide call frequency data for each endpoint device. This data can be used to determine the probability that the endpoint will be involved with a call during a given time period”),
and selectively permitting the data communication comprises allowing only corporate applications to perform the data communication (Miskovic, in col.7, ll.14-20 discloses “the VoIP server is configured to geographic location information to make routing decisions for both inbound and outbound calls. For instance, a media server can be selected for both inbound and outbound calls. This can include the selection of a data center that is close to the geographic location of the corresponding VoIP endpoint device” Miskovic, in col.10, ll.22-24 discloses “The flow diagram beings with the VoIP server receiving a call involving at least one VoIP endpoint device as a call peer, per block 302”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basavapatna, as modified by Binder, in view of the teaching of Miskovic which discloses communication routing dependent on time and endpoint location permission or re-routing connections in order to improve a communication control over endpoint devices (Miskovic, [col.3, ll.33-36, col.7, ll.14-20, col.10, ll.22-24]).

Regarding claim 23 Basavapatna, as modified by Binder, fails to explicitly teach: The computer-implemented method of claim 21, wherein the endpoint location is near a meeting room, the time of data communication is during a meeting time, and selectively permitting the data communication comprises blocking social network applications from performing the data communication.
Miskovic from the analogous technical field teaches: The computer-implemented method of claim 21, wherein the endpoint location is near a meeting room, the time of data communication is during a meeting time (Miskovic, in col.13, ll.63-67 discloses “the current location can be expressed as a parameter that takes into consideration a likelihood that the location of the endpoint device will have a material change in location for a given time period.”),
and selectively permitting the data communication comprises blocking social network applications from performing the data communication (Miskovic, in col.7, ll.14-20 discloses “the VoIP server is configured to geographic location information to make routing decisions for both inbound and outbound calls. For instance, a media server can be selected for both inbound and outbound calls. This can include the selection of a data center that is close to the geographic location of the corresponding VoIP endpoint device” Miskovic, in col.3, ll.33-36 discloses “The VoIP server can access the location database to retrieve the entry that specifies that the particular endpoint device is located at the geographic location provided by the application running on the endpoint device”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basavapatna, as modified by Binder, in view of the teaching of Miskovic which discloses communication routing dependent on location and time as well as endpoint location permission or re-routing connections in order to improve a communication control over endpoint devices (Miskovic, [col.3, ll.33-36, col.7, ll.14-20, col.13, ll.63-67]).

Regarding claim 24, claim 24 depended on claim 9 discloses a system that is substantially equivalent to the method of claim 21 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 21 are equally applicable to claim 24 and rejected for the same reasons.

Regarding claim 25, claim 25 depended on claim 24 discloses a system that is substantially equivalent to the method of claim 22 dependent on claim 21. Therefore, the arguments set forth above with respect to claim 22 are equally applicable to claim 25 and rejected for the same reasons.

Regarding claim 26, claim 26 depended on claim 24 discloses a system that is substantially equivalent to the method of claim 23 dependent on claim 21. Therefore, the arguments set forth above with respect to claim 23 are equally applicable to claim 26 and rejected for the same reasons.

Regarding claim 27, claim 27 depended on claim 17 discloses a medium that is substantially equivalent to the method of claim 21 dependent on claim 9. Therefore, the arguments set forth above with respect to claim 21 are equally applicable to claim 27 and rejected for the same reasons.

Regarding claim 28, claim 28 depended on claim 27 discloses a medium that is substantially equivalent to the method of claim 22 dependent on claim 21. Therefore, the arguments set forth above with respect to claim 22 are equally applicable to claim 28 and rejected for the same reasons.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Basavapatna et al. (US 2013/0097710) (hereafter Basavapatna), in view of Binder (US 2012/0166582) (hereafter Binder), in view of Miskovic (US 11076051) (hereafter Miskovic), and in view of Smith et al. (US 2013/0347058) (hereafter Smith).

Regarding claim 4 Basavapatna as modified by Binder and Miskovic, fails to explicitly teach: The computer-implemented method of claim 1, wherein determining the endpoint location includes performing a triangulation operation using the signal characteristics of the wireless signals.
Smith from the analogous technical field teaches: The computer-implemented method of claim 1, wherein determining the endpoint location includes performing a triangulation operation using the signal characteristics of the wireless signals (Smith in Para. [0052] discloses “in various embodiments one or more wireless communication modules may also provide location information. For example, a triangulation operation can be implemented using communications between the platform and a wireless network such as WLAN or WWANs, e.g., a given cellular system in accordance with a 3G or 4G/LTE communication protocol”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basavapatna, as modified by Binder and Miskovic, in view of the teaching of Smith which discloses implementation of the triangular operation in order to improve precision and efficiency of the location related data processing (Smith, [0052]). 

Regarding claim 12, claim 12 depended on claim 9 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 12 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Feldman et al. (US 2008/0240083)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431              

/TRANG T DOAN/Primary Examiner, Art Unit 2431